DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
02.	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Drawings
03.	The drawings were received on 02/16/2021.  These drawings are accepted.

Claim Rejections - 35 USC § 101
04.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

05.	Claims 11 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	As per claims 11 – 20, the claims recite an apparatus configured to perform steps.  The claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101, and are understood by one of ordinary skill in the art to be software per se.  They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter.  As such, they fail to fall within a statutory category.  They are, at best, functional descriptive material per se.  Paragraphs [0052] – [0054] of the specification recite an apparatus, but they do not provide a definition to the apparatus to make it clear that the apparatus is physical and/or hardware.  Examiner suggests amending the claims to recite the hardware of the apparatus, such as a processor and memory.

Claim Rejections - 35 USC § 102
06.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

07.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

08.	Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sethumadhavan et al. (US PGPub 2015/0134594), hereinafter “Sethumadhavan”.
	Consider claim 1, Sethumadhavan discloses a method for a process flow for model-based applications (paragraphs [0047], [0056]), comprising:
	receiving data from one or more data sources (paragraphs [0018], [0053], data is stored in and received from a data source, such as a data storage or warehouse);
	applying at least one first transformation on at least a portion of the data to generate transformed input data encoded according to a predefined format (paragraphs [0019], [0020], [0062], the input data is transformed into output data, which is done by way of converting the data into a different format);
	providing the transformed input data to an executed instance of a model facilitating a prediction associated with the data (paragraphs [0056], [0068], the transformed data is input into a model, such as a predictive model, in order to make a prediction or probabilistic determination);
	exposing access to application data based on an output associated with the model (paragraphs [0058], [0098], the data that is output based on the model is used in applications, such as those relating to patient health).
	Consider claim 2, and as applied to claim 1 above, Sethumadhavan discloses a method comprising:
	the one or more data sources comprise a data store or a streaming data source (paragraphs [0013], [0018], the source of the data can be a data store, such as a data warehouse).
	Consider claim 3, and as applied to claim 1 above, Sethumadhavan discloses a method comprising:
	the data comprises structured data and unstructured data (paragraphs [0020], [0053], the data is comprised of structured and/or unstructured sets of data).
	Consider claim 4, and as applied to claim 1 above, Sethumadhavan discloses a method comprising:
	applying the at least one transformation on at least a portion of the data comprises transforming unstructured data to generate structured data, wherein the transformed input data comprises the generated structured data (paragraphs [0020], [0053], the input data is unstructured data, which is transformed into structured data).
	Consider claim 5, and as applied to claim 1 above, Sethumadhavan discloses a method comprising:
	applying the at least one transformation on at least a portion of the data comprises transforming first structured data to generate second structured data, wherein the transformed input data comprises the generated second structured data (paragraphs [0020], [0053], the input data can be structured data, which is then transformed into different structured data, such as that in a different format).
	Consider claim 6, and as applied to claim 1 above, Sethumadhavan discloses a method comprising:
	storing the transformed data (paragraphs [0058], [0062], the data that is transformed in stored, such as in a data warehouse or other repository).
	Consider claim 7, and as applied to claim 1 above, Sethumadhavan discloses a method comprising:
	applying at least one second transformation to the output associated with the model to generate the application data (paragraphs [0098] – [0100], data that is output by a model can be utilized by an application).
	Consider claim 8, and as applied to claim 7 above, Sethumadhavan discloses a method comprising:
	the at least one second transformation is based on a particular application (paragraphs [0098] – [0100], data that is output by the processing can be utilized by an application).
	Consider claim 9, and as applied to claim 1 above, Sethumadhavan discloses a method comprising:
	the predefined format is associated with the model (paragraphs [0054], [0069], [0078], [0085], a model uses a particular format, such that the data is transformed for the format of that model).
	Consider claim 10, and as applied to claim 1 above, Sethumadhavan discloses a method comprising:
	updating an execution metadata store storing metadata associated with one or more model executions (paragraphs [0054], [0085], the data is processed by a meta tagging module, which embeds information into the data, which is then used by the model processing).
	Claims 11 – 20 are rejected under the same rationale as claims 1 – 10 above.  The only difference with claims 11 – 20 is that they recite an apparatus, whereas claims 1 – 10 recite a method.  Since identical claim limitation are presented, they are rejected under the same rational.

Relevant Prior Art Directed to State of Art
09.	Bohner (US PGPub 2012/0215860) discloses a method of obtaining data from one or more data sources, and transforming that data into a particular format that a system can use.  By transforming the data this way, different models and applications can be executed on the data that was previously in disparate formats and/or locations.

Conclusion
10.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

October 21, 2022